                    1 JOSH COLE AICKLEN
                      Nevada Bar No. 007254
                    2 DAVID B. AVAKIAN
                      Nevada Bar No. 009502
                    3 MICAH K. MTATABIKWA-WALKER
                      Nevada Bar No. 013731
                    4 LEWIS BRISBOIS BISGAARD & SMITH LLP
                      6385 S. Rainbow Boulevard, Suite 600
                    5 Las Vegas, Nevada 89118
                      702.893.3383
                    6 FAX: 702.893.3789
                      Josh.aicklen@lewisbrisbois.com
                    7 David.avakian@lewisbrisbois.com
                      Micah.Walker@lewisbrisbois.com
                    8 Attorneys for Defendants COMBE
                      INCORPORATED, COMBE PRODUCTS,
                    9 INC., COMBE LABORATORIES, INC. and
                      COMBE INTERNATIONAL LLC f/k/a
                   10 COMBE INTERNATIONAL LTD

                   11
                                                        UNITED STATES DISTRICT COURT
                   12
                                                             DISTRICT OF NEVADA
                   13

                   14
                        ANTHONY WESTBROOK,                            Case No. 2:19-cv-00184
                   15
                                           Plaintiff,
                   16                                                 STIPULATION AND (PROPOSED)
                                 vs.                                  ORDER TO EXTEND TIME FOR
                   17                                                 DEFENDANT TO RESPOND TO
                      COMBE INCORPORATED, COMBE                       PLAINTIFF’S COMPLAINT
                   18 PRODUCTS, INC., COMBE
                      LABORATORIES, INC. and COMBE                    (First Request)
                   19 INTERNATIONAL LLC f/k/a COMBE
                      INTERNATIONAL LTD
                   20
                                Defendants.
                   21

                   22            IT IS STIPULATED between Plaintiff ANTHONY WESTBROOK and Defendants
                   23 COMBE INCORPORATED, COMBE PRODUCTS, INC. and COMBE INTERNATIONAL

                   24 LLC f/k/a COMBE INTERNATIONAL LTD, by and through their respective counsel, and

                   25 pursuant to LR 7-1, that the time for Defendants to answer Plaintiff’s Complaint (ECF No.

                   26 1) is hereby extended by 30 days, or to June 12, 2019, to facilitate the parties’ ongoing

                   27 settlement discussions.

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP             4812-0064-7831.1
ATTORNEYS AT LAW
                    1
                                 IT IS FURTHER STIPULATED between the parties that this stipulated extension of
                    2
                        time does not operate as any admission or waiver of any claim or defense by Plaintiffs or
                    3
                        Defendants.
                    4
                        DATED this 14th day of May, 2019                DATED this 14th day of May, 2019
                    5
                        NETTLES MORRIS                                  LEWIS BRISBOIS BISGAARD & SMITH
                    6                                                   LLP
                    7

                    8 _/s/ Brian D. Nettles _____________               __/s/ David B. Avakian ______________
                      Brian D. Nettles                                  Josh Cole Aicklen
                    9 Nevada Bar No. 7462                               Nevada Bar No. 7254
                      1389 Galleria Drive, Suite 200                    David B. Avakian
                   10 Las Vegas, Nevada 89014                           Nevada Bar No. 9502
                      Attorneys for Plaintiffs                          Micah K. Mtatabikwa-Walker
                   11
                                                                        Nevada Bar No. 13713
                   12                                                   6385 S. Rainbow Boulevard, Suite 600
                                                                        Las Vegas, Nevada 89118
                   13                                                   Attorneys for Defendants
                   14

                   15
                                                                ORDER
                   16
                                 IT IS SO ORDERED.
                   17

                   18

                   19
                                                                U.S. MAGISTRATE JUDGE
                   20

                   21                                           Dated: __________________________
                                                                        May 15, 2019

                   22

                   23

                   24

                   25

                   26

                   27

                   28
LEWIS
BRISBOIS
BISGAARD
& SMITH LLP
ATTORNEYS AT LAW        4812-0064-7831.1                            2
